DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/NZ2013/000085, filed on May 17, 2013.  Furthermore, acknowledgment is made of applicant’s claim for priority to provisional Application No. 61/648,799 on May 17, 2013.

Status of Claims
This Office Action is responsive to the amendment filed on September 22, 2020. As directed by the amendment: claims 1, 8, 14, 18, 25, 31, 35, and 39 have been amended, claims 3-4, 9-12, 20-21, 26-29, 38, and 42 have been cancelled, and claims 44-45 have been added. Thus, claims 1, 7-8, 14-15, 18, 24-25, 31-32, 35-37, 39-41, and 44-45 are presently pending in this application. 
Applicant amendments to claim 8 obviate the previously applied claim objection. Claims 1, 3-4, 9-12, 14-15, 18, 20-21, 26-29, 31-32, and 35-42 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapoport et al (U.S. Publication No. 2006/0102179) in view of Ramanan et al. (U.S Publication No. 2012/0179061). Claims 7-8 and 24-25 were previously rejected under pre-AIA  35 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 18, 24, 35 and 39, and claims 8, 14-15, 25, 31-32, 36-37, 40-41, and 44-45 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the method step of “determining a sleep state of the patient based on the comparison, wherein the patient is determined to be awake in response to the first respiratory rate being lower than the baseline respiratory rate and the first tidal volume being higher than the baseline tidal volume, and the patient is determined to be asleep in response to the first respiratory rate being the same or lower than the baseline respiratory rate and the first tidal volume being lower than the baseline tidal volume”, ln 16-21 it is unclear, during the determining sleep state step, what is the result if the two conditions are not met.  The claim recites that the determining sleep state step can result in a determination of awake if the first respiratory rate is lower than the baseline respiratory rate and the first tidal volume is higher than the baseline tidal volume; else, a determination of asleep if the first respiratory rate is the same or lower than the baseline respiratory rate and the first tidal volume being lower than the baseline tidal volume; however, it is unclear what the result of the determining sleep state step is when the and the first tidal volume is the same, lower, or higher than the baseline tidal volume. Thus, if a person can only be determined to be awake or asleep it is unclear what state a patient would be in if the two conditions are not met as recited. Put another way, Applicant has recited two if statements and has not included an else statement.
Furthermore, Examiner notes that a patient experiencing hyperventilation after the increase from the baseline flow rate to the first flow rate, would result in the first respiratory rate being higher than the baseline respiratory rate and the first tidal volume being lower than the baseline tidal volume, thus the neither of the conditions recited in the determining sleep state would be met and it is unclear what the result of the step would be. Therefore it can be concluded that the result of the determining sleep state would are conditional. If the result of the determining sleep state are not awake or asleep any further limitations directed to the determination of awake or asleep would not be required in the prior art (e.g. Claims 14 and 31) (See MPEP: 2111.04). 
Similar rational is applied to independent claims 18, 35, and 39.
For the purpose of this Office Action the terms "awake" and "asleep" are interpreted as merely designations the method uses to label when the conditions are met and would allow the patient to be in a state other than "awake" and "asleep" or that other conditions would indicate that the patient is awake or asleep.  This interpretation is supported by dependent claims 7 and 24, wherein the step of determining the sleep state was not conclusive meaning that the patient could have conditions that fall outside of those claimed. 
Claim 7 recites “wherein if the sleep state of a patient cannot be determined”, ln 1-2 which lacks antecedent basis because the result of the determining the sleep state step of not determining the sleep state of the patient has not previously been introduced.   
Further, the libations of claim 7 and claim 8 by dependence are condition. If the determination sleep step results in awake or asleep then the condition of claim 7 cannot be met and the limitations or claims 7-8 are not required. 
Similar rational is applied to claims 24-25. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 24, and claims 8 and 25 by dependency, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein if the sleep state of a patient cannot be determined then the first breath flow parameter becomes the baseline breath flow parameter.”, ln 1-3 which is improper because the claim is not further limiting the subject matter of the claim upon which it depends. Specifically, the result of the determining the sleep state step of not determining the sleep state of the patient has not previously been introduced and therefore cannot properly be further limited. 
Similar rational is applied to claim 24.  See Examiner suggestion, above. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1, 7-8, 14-15, 18, 24-25, 31-32, 35-37, 39-41, and 44-45 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant. 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to parameters including respiratory rate and tidal volume, the conditions of the determining sleep states, and wherein the flow rate of the breathing apparatus is changed based on the comparison between the baseline breath flow parameter, the first breath flow parameter and the determined sleep state a have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 112(b) and 112(d) rejections, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785